IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                              No. 00-51073
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

VICENTE SANCHEZ-ZAVALA,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-00-CR-133-ALL-SS
                       - - - - - - - - - -
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Vicente Sanchez-Zavala appeals his conviction following his

guilty plea conviction for illegal re-entry after deportation in

violation of 8 U.S.C. § 1326(b)(2).    Sanchez argues that his

conviction should be vacated and that he be allowed to withdraw

his guilty plea because the factual basis did not adequately

support a conviction under § 1326(b)(2).    Sanchez contends that

the factual basis should have listed the term of imprisonment for

the aggravated felony used to enhance his sentence.    Sanchez

acknowledges that his argument is foreclosed by Almendarez-Torres

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-51073
                              - 2 -

v. United States, 523 U.S. 224 (1998), but he seeks to preserve

the issue for Supreme Court review in light of Apprendi v. New

Jersey, 120 S. Ct. 2348 (2000).

     Apprendi did not overrule Almendarez-Torres.   See Apprendi,
120 S. Ct. at 2362; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).   Sanchez’s

argument is foreclosed by Almendarez-Torres, 523 U.S. at 235.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that the judgment of the district court be affirmed and that an

appellee’s brief not be required.   The motion is granted.

     AFFIRMED; MOTION GRANTED.